Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance 
1.       This communication is in response to applicant's 02/16/2021 communications in the application of Tao for the “COMMUNICATION METHOD AND APPARATUS BASED ON REUAY DEVICE" filed 05/30/2019.  This application claims foreign priority to 201810551271.4, filed 05/31/2018 filed in China.  The amendment and response have been entered and made of record.  Claims 2-3, 21-22 have been canceled, claims 1, 4, 20, 23, 39 have been amended, and new claims 43-44 have been added.  The claims have been amended to better point out and more distinctly claim subject matter comprising the invention.   

2.         Claims 1, 4-5, 20, 23-24, 39, 43-44 are allowable as evident by applicant’s amendment (Claims are renumbered as 1-9 respectively).

3.         The following is an examiner's statement of reasons for allowance: Applicant's remarks submitted on 02/16/2021, along with the claim amendments have been fully considered and overcome the prior arts of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant's amendments and remarks.  While the prior art does show for relay system in wireless network utilizing UL/DL data frames, the prior art of record does not disclose or reasonably suggest the specific combination of limitations and conditions within the art, as now claimed.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Man U. Phan whose telephone number is (571) 272-3149. The examiner can normally be reached Monday through Friday from 6:00 am to 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan

/MAN U PHAN/Primary Examiner, Art Unit 2477